UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

BENJAMIN M.,1

                             Plaintiff,                    5:18-CV-1079
                                                           (GTS/ATB)
v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
__________________________________________

APPEARANCES:                                               OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                        KENNETH R. HILLER, ESQ.
  Counsel for Plaintiff                                    JUSTIN M. GOLDSTEIN, ESQ.
6000 North Bailey Avenue, Suite 1A
Amherst, New York 14226

SOCIAL SECURITY ADMINISTRATION                             ALEXANDER BROCHE, ESQ.
OFFICE OF REG’L GEN. COUNSEL–REGION II                     DAVID L. BROWN, ESQ.
Counsel for Defendant
26 Federal Plaza, Room 3904
New York, New York 10278

GLENN T. SUDDABY, Chief United States District Judge

                                   DECISION and ORDER

       Currently before the Court, in the above-captioned Social Security action filed by

Benjamin M. Mikos (“Plaintiff”) against the Commissioner of Social Security (“Defendant” or

“Commissioner”), is the Report-Recommendation of Chief United States Magistrate Judge

Andrew T. Baxter, filed on November 21, 2019, recommending that the Commissioner’s



       1
                 In accordance with recent guidance from the Committee on Court Administration
and Case Management of the Judicial Conference of the United States, which was adopted by the
Northern District of New York in June 2018 in order to better protect personal and medical
information of non-governmental parties, this Decision and Order will identify Plaintiff using
only his first name and last initial.
decision denying Plaintiff Social Security benefits be reversed, and this action be remanded to

the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g). (Dkt. No. 18.) Objections to

the Report-Recommendation have not been filed and the time in which to do so has expired.

(See generally Docket Sheet.)

          After carefully reviewing all of the papers herein, including Magistrate Judge Baxter’s

thorough Report-Recommendation, the Court can find no clear error in the Report-

Recommendation: Magistrate Judge Baxter employed the proper legal standards, accurately

recited the facts, and correctly applied t he law to those facts. (Dkt. No. 18.) As a result, the

Report-Recommendation is accepted and adopted in its entirety; the Commissioner’s decision

denying Plaintiff Social Security benefits is reversed; and this matter is remanded to the

Commissioner of Social Security for further proceedings pursuant to sentence four of 42 U.S.C. §

405(g).

          ACCORDINGLY, it is

          ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 18) is

ACCEPTED and ADOPTED in its entirety; and it is further

          ORDERED that the Commissioner’s decision denying Plaintiff Social Security benefits

is REVERSED, and this matter is REMANDED to the Commissioner of Social Security for

further proceedings under sentence four of 42 U.S.C. § 405(g).

Dated: December 18, 2019
       Syracuse, New York




                                                   2
